Title: From George Washington to Hodge, Allen, & Campbell, 17 July 1789
From: Washington, George
To: Hodge, Allen, & Campbell



Sirs,
[New York] Friday July 17. 1789.

I received your letter of yesterday requesting permission to add my name to your list of subscribers for an american edition of Dr Gordon’s history of the late revolution.
As I have already several sets of that work I would wish to decline adding my name as a subscriber for more. I am Gentlemen, Your most obedient Servant

G. Washington

